 Case: 4:16-cv-01655-SNLJ Doc. #: 72 Filed: 03/08/19 Page: 1 of 1 PageID #: 940



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

LUCAS HINKEBEIN,                                     )
                                                     )
       Plaintiff,                                    )
v.                                                   )       No. 4:16-CV-01655-SNLJ
                                                     )
GAVIN HOPLER, et al.,                                )
                                                     )
       Defendant(s).                                 )

                               DISMISSAL WITH PREJUDICE

       Plaintiff Lucas Hinkebein dismisses this action with prejudice.



                                             Respectfully submitted,

                                             BLITZ, BARDGETT & DEUTSCH, L.C.

                                             By:     /s/ Jason K. Turk
                                                     Robert D. Blitz, #24387MO
                                                     Kelley F. Farrell, #43027MO
                                                     Jason K. Turk, #58606MO
                                                     Stephen M. Hoeplinger, #62384MO
                                                     120 S. Central Avenue, Ste. 1500
                                                     St. Louis, MO 63105
                                                     Telephone: 314.863.1500
                                                     Facsimile: 314-863-1877
                                                     rblitz@bbdlc.com
                                                     kfarrell@bbdlc.com
                                                     jturk@bbdlc.com
                                                     shoeplinger@bbdlc.com

                                             Attorneys for Plaintiff Lucas Hinkebein



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was sent to all counsel of
record via the Court’s electronic notification system on this 8th day of March, 2019.

                                                     /s/ Jason K. Turk
